UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7275


JAVAN FREDRICK MAYS, a/k/a Von Frederick Mayes,

                     Petitioner - Appellant,

              v.

WARDEN SCOTT LEWIS,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Joseph F. Anderson, Jr., Senior District Judge. (4:18-cv-03234-JFA)


Submitted: May 29, 2020                                            Decided: June 11, 2020


Before NIEMEYER and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Javan Fredrick Mays, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Javan Fredrick Mays seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2018) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended that

relief be denied and advised Mays that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Mays received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)).

       Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and



                                             2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3